         Case 1:20-cv-04732-MKV Document 18 Filed 01/07/21 Page 1 of 1


                                                                      USDC SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC #:
 VIBHAKER MOUDGIL,                                                    DATE FILED: 1/7/2021
                            Plaintiff,
                                                                1:20-cv-04732-MKV
                     -against-
                                                              ORDER OF DISMISSAL
 FUJIFILM NORTH AMERICA CORP.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is informed by the court-appointed mediator that the parties have reached a

settlement in principle [ECF No. 17]. Accordingly, IT IS HEREBY ORDERED that the above-

captioned action is discontinued without costs to any party and without prejudice to restoring the

action to this Court’s calendar if the application to restore the action is made by February 8, 2021.

If no such application is made by that date, today’s dismissal of the action is with prejudice. See

Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: January 7, 2021                                 MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
